DOOLIN, Justice,
concurring and dissenting:
The vice, to which I dissent, and find in the majority opinion lies in the exclusivity of the venue fixed in Oklahoma County, Oklahoma. The majority seems to overlook or downplay the rights of landlord and tenant in existing leases between the State and its tenants as well as rights Inter esse termini. Venue in such cases last mentioned is in the County where the res or land lies. 12 O.S. 1971, § 131, 1st.
I strongly concur with the majority; that in cases arising over policy matters such as rules, regulations, investments of funds, *147amount of rents, distribution of funds, to name but a few, venue lies at the seat and source of the School Land Commission, Oklahoma County, Oklahoma. Likewise, I concur with the majority when it issues its prerogative writ. BUT as to such matters as to rights of occupancy, possession of ground for new crops, termination dates of leases, interest in matured or unmatured grains or products, such as winter wheat or cotton; this is another matter. Likewise grazing land presents still other problems.
Particular, also to the existing leases be they void, voidable or legally binding, is the problem of improvements. The hastily installed electric fence or portable tank presents no problem but the semipermanent or permanent improvement in the matter of buildings, houses, stock servicing devices, wells, etc. presents a problem that becomes an undue burden on the “exclusive jurisdiction” of Oklahoma County. I suggest that the relationship between contesting lessor and lessee is landlord and tenant, not founded solely in trust as implied by the majority.
I am not prepared at this time to apply the doctrine of convenient forum to situations arising outside existing statutory provisions; such a case must await its place on the docket.